DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed After-final Amendment filed 10/18/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 7 and 9 have been amended.  Claims 18 and 21 have been cancelled. No claims are newly added.  Accordingly, claims 1-17, 19 and 20 remain pending in the application.  

Withdrawn Rejections
	Applicant’s amendment renders the rejection under 35 USC 112(a) moot.  Specifically, claim 21 has been cancelled.  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejections under 35 USC 112(b) moot.  Specifically, the claim amendments clarify how each of the components are associated with one another.  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejection under 35 USC 102 over Caldwell moot.  Specifically, Caldwell does not teach the newly added limitation, “at least one part being an arm comprising a cavity for engaging an insert”.  Thus, said rejection has been withdrawn.


Applicant’s amendment renders the provisional double patenting rejection over copending application 15/780,420 moot.  Specifically, the double patenting rejection is the only remaining rejection.  The instant application has an earlier effective filing date than the copending application.  According to MPEP 1490(VI)(D)(2)(a), if the provisional rejection is the only remaining rejection and the instant application has an earlier effective filing date, said rejection should be withdrawn.  Thus, said rejection is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or reasonably suggest a gastroretentive dosage form (GRDF) for retention in a stomach, comprising:
 a hinge assembly, and 
two parts connected together by the hinge assembly, at least one part being an arm comprising a cavity engaging an insert comprising an active pharmaceutical ingredient (API) or diagnostic, 
wherein the hinge assembly and the two parts are configured to transform between a collapsed configuration for ingestion, an expanded configuration for retention within the stomach, and a third configuration wherein at least one of the two parts disengages from the hinge assembly, 

wherein the disengaged parts are sized for exiting the stomach through the pyloric valve.
The closest prior art is Caldwell (of record; see Final OA dated 7/16/2021 at pages 5-6 for a description of Caldwell).  Caldwell does not teach or reasonably suggest the limitation, “at least one part being an arm comprising a cavity for engaging an insert comprising an active pharmaceutical ingredient of diagnostic”.  Caldwell does not teach or suggest a cavity present in an arm of the device nor does Caldwell teach or suggest an active agent present in an insert located in said cavity.  Thus, the prior art does not teach or reasonably suggest the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-17, 19 and 20 are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Casey S. Hagopian
Examiner, Art Unit 1617

/CARLOS A AZPURU/Primary Examiner, Art Unit 1617